Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or fairly teach a resilient unit, comprising a plurality of resilient elements within pockets of substantially inelastic and non-woven material, arranged in an array, with at least some of the pocketed resilient elements joined to a common cover sheet of non-woven elastic material, and with the cover sheet having two major dimensions and being under tension in one or both of said major dimensions and joined to the pockets by welds or adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





                                                                 /MICHAEL SAFAVI/                                                                 Primary Examiner, Art Unit 3631                                                                                                                                       


































MS
March 22, 2022